DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group II in the reply filed on 16 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 19-38 are under examination in the instant office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 12/28/2020 and 05/16/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for the claimed method comprising (a) differentiating in vitro human pluripotent cells that express Oct-4, alkaline phosphatase, SSEA-3, SSEA-4, TRA-I-60, and TRA-I-81 under conditions that do not maintain the undifferentiated state of the human pluripotent cells to obtain a heterogeneous population of human cells including pigmented cells, wherein the cells are Pax6− and bestrophin+ and exhibit a characteristic cobblestone, polygonal, epithelial-like appearance and comprise brown pigment dispersed within their cytoplasm; and (b) isolating and purifying the pigmented cells from the heterogeneous cell population, thereby obtaining human RPE cells.
The specification is further enabled for providing a multilayer culture of human pluripotent cells and culturing the multilayer culture of human pluripotent cells under adherent conditions that do not maintain the undifferentiated state of the pluripotent cells for a sufficient time for the appearance of the pigmented cells outlined above; or culturing human pluripotent cells to form clusters of cells; culturing the clusters of cells under adherent conditions that do not maintain the undifferentiated state of the pluripotent cells for a sufficient time for the appearance of the pigmented cells mentioned above.
The specification does not reasonably provide enablement for isolating RPE cells that have brown pigment dispersed in their cytoplasm but do not have the characteristics of being Pax6− and bestrophin+ and exhibit a characteristic cobblestone, polygonal, epithelial-like appearance and does not reasonably provide enablement for the full breadth of the claims which do not recite all of the markers expressed by the resultant population of cells, the breadth of the claims which recite utilizing any medium, with any spontaneous differentiating condition to produce the pigmented epithelial cells, absent specific cell culture conditions, and the claimed method of preventing retinal degeneration with the resultant RPE cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the instant claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the Invention.  The claimed invention is directed to:
A method for the spontaneous differentiation of human pluripotent stem cells into RPE cells, said method comprising: (a) providing a multilayer of human pluripotent stem cells; (b) culturing the multilayer of cells for a sufficient time for the appearance of pigmented cells; and (c) isolating and culturing the pigmented cells from the culture of (b), thereby obtaining RPE cells.
A method for the spontaneous differentiation of human pluripotent stem cells into RPE cells, said method comprising: (a) providing embryoid bodies formed from human pluripotent stem cells; (b) culturing said embryoid bodies for a sufficient time for the appearance of pigmented cells; and (c) culturing the pigmented cells from the cell culture of (b), thereby obtaining RPE cells.
Breadth of the claims.  The breadth of the claims includes utilizing any medium and conditions in order to differentiate embryoid bodies (or pluripotent cells from any species) to form RPE cells.
Guidance of the Specification/The Existence of Working Examples. The specification teaches the spontaneous differentiation of hES cells into pigmented epithelial cells by allowing hES cells to overgrow on MEFs in the absence of LIF, FGF and Plasmanate (Example 1).  The specification teaches that the pigmented epithelial cells from both adherent hES cultures and from EBs were isolated (Example 2) and a preliminary characterization of RPE markers was done (Example 3).  The specification teaches that various markers of neuronal and retinal progenitors were detected in the RPE-like cultures. The specification teaches that hES cells were then cultured on feeder cells or extracellular matrix in the presence of factors such as bFGF, insulin, TGF-beta, IBMX, bmp-2, bmp-4 to optimize the differentiation culture system (Example 5).  The specification teaches the direct differentiation of RPE cells from human embryo-derived cultures (Example 8).  The specification teaches the gene expression profile of the hES-cell derived RPE-like cells when compared to two human RPE cell lines (one transformed, D407, and one non-transformed, ARPE-19).  The specification teaches similarities and differences between the hES-RPE, and the hES-RPE-TD and ARPE-19.  The specification teaches that 784 genes present in the hES-RPE genes were absent in the feRPE and ARP-19 data sets.  The specification teaches that only 36 of the 784 genes present in the hES-RPE data set but not with the feRPE-ARPE-19 were common with the 3806 potential stemness genes.
State of the Art/Predictability of the Art. The state of the art of differentiation of hES cells to a particular cell type of interest is not considered to be predictable.  For example, Gepstein (Circ Res, 2002, IDS, 12/28/2020) generally discuss various unpredictable factors, and although the investigators are specifically concerned with producing cardiomyocytes, these factors remain the same for the production of any cell type of interest.  They state that with regard to directly differentiating hES cells for therapeutic uses, "Because of their combined ability to proliferate indefinitely and to differentiate into mature tissue types, human embryonic stem cells can potentially provide an unlimited supply of cardiomyocytes for cell therapy procedures aiming to regenerate functional myocardium. However, many obstacles must be overcome on the way to successful clinical utilization of these cells.” See Abstract. Gepstein discuss that the general methodology to differentiate hES cells is by producing embryoid bodies (see p. 868, 2nd col).  Given that EB differentiation is spontaneous and therefore random, it is not predictable that a particular cell type of interest would be necessarily generated by producing an EB.  Additionally, Gepstein discuss various factors with regard to the directed differentiation of hES cells, particular, with regard to the yield of cells, as well as a specific selection process in order to produce a cell type of interest.  They particular note, “Given the heterogeneous cell mixture within EB, derivation of a relatively homogenous cell population will ultimately depend on the selection of a specific cell type from the mixed population of cells."  See p. 872, paragraph spanning cols.1-2.
Verfaillie et al. (Hematology Am Soc Hematol Educ Program, 2002, IDS, 12/28/2020) review the state of the art of stem cells at the time of filing, teach, that, with regard to the directed differentiation of ES cells, “Many proposed applications of human ES cells are predicated on the assumption that it will be possible to obtain pure populations of differentiated cells from the ES cultures.  It might be envisioned that in order to achieve this one would treat ES cells with inducing agents that would convert them with high efficiency to a cell type of interest.  In practice, that has not proven possible with the mouse system.”  See p. 278, 2nd column, Differentiation in vitro.  They further teach that a range of approaches have been attempted to produce a highly homogenous population of differentiated cells from ES cells, for example, relying upon the spontaneous differentiation of the ES cells to embryoid bodies.  However, embryoid bodies contain a range of differentiated cells, which is a recognized limitation of directed differentiation of ES cells.  Verfaillie teaches that the ES cells can be treated with particular agents/factors that can drive differentiation along a specific lineage (see p. 379, 1st column, 1st full paragraph).  
This is further supported by Verfaillie et al. who state that, “Cultures can be treated with specific factors or agents that drive differentiation preferentially along a given lineage.  Some investigators believe that there is no evidence that a particular factor can alter the outcome of ES cell differentiation in a highly regulated fashion."  See p. 379, col. 1, 1st paragraph.  This is further supported by Hoffman et al. (Nature Biotechnol, 2005, IDS, 12/28/2020) who state that, “To date, the majority of studies have focused on in vitro differentiation protocols, which assess the differentiated cells via expression analysis of cell-specific markers.  However, very few markers are specific for one cell type, and as such a panel of markers must be used in these experiments.”   Furthermore, Hoffman states that, “In addition, it remains to be determined whether cells exposed to different culture conditions also differentiate appropriate and in a similar manner to one another.  … Protocols must also be devised to generate an enriched population of cells of a specific lineage or even of a specific cell type."  See p. 706, col. 2, first paragraph.  Schuldiner et al (2000, PNAS, IDS, 12/28/2020) discusses the differential effects of eight different growth factors (including bFGF, TGF-b1, Activin-A, BMPP-4, HGF, EGF, bNGF and RA) on stem cell differentiation. Each factor was found to affect differentiation in a unique manner and no growth factor was found to induce only a single cell type.  Thus, more specific guidance must be provided in the claims to enable the full scope of the claimed invention.  
With regard to the production of RPE cells from hES cells, Motohashi (Pigment Cell Res, 2006, IDS, 12/28/2020) states that co-culture of ES cells with specific stromal cell lines have been able to produce RPE cells that exhibit characteristics similar to naturally occurring RPEs and the art still recognizes unpredictability in producing a cell type of interest, requiring specific conditions, stating that, "Once the combination of signals required to induce a particular type of pigment cell are characterized, the way may be open for future cell-based therapy for various diseases caused by defective pigment cells.”  See Abstract.  Therefore, more specific conditions must be added to the claimed invention. 
In particular, the specification teaches specific conditions to produce specific cells with specific markers.  However, the specification does not provide guidance for the specific and defining characteristics of the RPE cells made by the claimed method.  These conditions include the components of the culture conditions, including a fibroblast feeder layer, and a medium containing FGF and plasmanate, in the absence of LIF, then allowing the culture of cells to overgrow and spontaneously differentiate into a thick multilayer of cells comprising pigmented epithelial cells.  See also, specification at p. 18, Example 1.  The specification provides no other specific conditions in order to arrive at the production of the claimed cells, and one of skill in the art would not be able to rely upon the state of the art of spontaneous differentiation, absent specific guidance, because spontaneous differentiation is a random process, that does not predictably produce a specific cell type.  With regard to Motohashi, although one of skill in the art would recognize that RPE cells could be made from hES cells, it is clear from their teachings that the art is lacking in the knowledge of the specific signals required to induce the production of a particular type of pigment cell (see abstract).  The state of the art of Gepstein provides guidance in showing the general unpredictability in the art of producing a specific cell type from hES cells utilizing spontaneous differentiation, and Motohashi teaches that although one of skill in the art could produce RPE cells from hES cells, the mechanisms and factors to do so predictably and without undue experimentation have not yet been fully elucidated.  Thus, given that one of skill in the art could not rely upon the state of the art for guidance to specifically produce the cells of the claimed invention, the enabled scope of the claimed invention is determined to be with regard to the specific culture conditions that are taught by the specification.  
The Amount of Experimentation Necessary. The specification fails to enable the claimed invention for the following reasons:
The state of the art of directed differentiation of hES cells is unpredictable, in a general sense, with regard to producing a cell type of interest, and more specifically, with regard to the particular factors that are required to produce RPE cells.
The specification teaches utilizing RT-PCR to test differentiating ES cells.  Various markers that are used to test the differentiating cells are found in other cell types.  For example, Pax 6 is a marker that, although is expressed in developing eye, is also expressed in the central nervous system and pancreas (see Zhou, Genome Res, 2002, IDS, 12/28/2020).  RT-PCR does not measure expression from a particular cell, it measures expression from a population of cells. Therefore, measuring a particular marker from a heterogeneous population of differentiating cells fails to provide specific guidance to show that the cells are definitively RPE cells.
The instant claims are analogous to “single means” claims (see MPEP 2164.08(a)).  Here, as in In re Hyatt, 798 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors.  In the instant case, the specification teaches only one specific set of cell culture conditions that will result in predictable production and isoaltion of RPE cells from human ES cells.  When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993). Accordingly, in view of the unpredictable state of the art of differentiation of hES cells to a cell type of interest; the lack of particular guidance or specific characterization of the RPE-like cells provided by the specification, the expression of various markers, such as Pax6, in cells other than solely RPE cells, it would have required undue experimentation for one of skill in the art to make and use the claimed invention in its full scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-68 of U.S. Patent No. 7,794,704.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims are directed to methods treating retinal degeneration in a subject in need thereof, comprising: (a) producing an enriched population of human retinal epithelium (RPE) cells by: (i) providing a culture of hES cells;  (ii) culturing the hES cells to produce one or more embryoid bodies;  (iii) culturing said one or more embryoid bodies under conditions that do not maintain the undifferentiated state of said hES cells for a sufficient time for the appearance of putative human RPE cells within at least one of said one or more embryoid bodies, wherein said putative human RPE cells comprise brown pigment dispersed within their cytoplasm;  (iv) selecting and dissociating one or more of said embryoid bodies containing putative human RPE cells from the culture of step (iii) to obtain human RPE cells;  and (v) culturing said human RPE cells selected in step (iv) to form a cell monolayer containing cells that are Pax6- and bestrophin+ and exhibit a characteristic cobblestone, polygonal, epithelial-like appearance and comprise brown pigment dispersed within their cytoplasm; and (b) administering to an eye of a subject in need thereof the human RPE cells produced in step (a), thereby treating retinal degeneration in said subject (see patent claim 21, for example). Accordingly both sets of claims are directed to producing isolated, enriched populations of RPE cells from pluripotent cells.  

Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 7,795,025.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims are directed to methods of producing enriched populations of human retinal pigment epithelium (RPE) cells, comprising: culturing human embryonic stem (hES) cells such that they form embryoid bodies (EB) and culturing these intermediates for a time sufficient to form pigmented cells which comprise brown pigment dispersed within their cytoplasm, thereby producing enriched populations of human RPE cells (see patent claim 1, for example), as in the instant claims. Accordingly both sets of claims are directed to producing isolated, enriched populations of RPE cells from pluripotent cells.  

Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 8,268,303.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims are directed to methods for the differentiation of hES cells into RPE cells, said method comprising: a) allowing hES cell cultures to overgrow on MEF and form a thick multilayer of cells, or forming an embryoid body (EB) from hES cells;  b) culturing the thick multilayer of cells or EB for a sufficient time for the appearance of pigmented cells comprising brown pigment dispersed in their cytoplasm;  and c) isolating and culturing the pigmented cells from the resultant cell cultures, thereby obtaining a culture comprising human RPE cells, wherein said human RPE cells are Pax6-, bestrophin+, CRALBP+, PEDF+, express RPE65. Accordingly both sets of claims are directed to producing isolated, enriched populations of RPE cells from pluripotent cells.  

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,080,150. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of producing a human RPE cell preparation suitable for transplantation into the eye of a human patient in need thereof, comprising: (a) differentiating in vitro human pluripotent cells that express Oct-4, alkaline phosphatase, SSEA-3, SSEA-4, TRA-I-60, and TRA-I-81 under conditions that do not maintain the undifferentiated state of the human pluripotent cells to obtain a heterogeneous population of human cells including pigmented cells comprising brown pigment dispersed in their cytoplasm; (b) culturing the pigmented cells to form a monolayer of RPE cells having a cobblestone, polygonal, epithelial-like appearance that express RPE65 and bestrophin, and (c) isolating and purifying said RPE cells.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,040,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of producing a composition comprising isolated human RPE cells suitable for human therapy, comprising: (a) culturing human pluripotent cells to form clusters of cells; (b) culturing the clusters of cells of step (a) under adherent conditions that do not maintain the undifferentiated state of the pluripotent cells for a sufficient time for the appearance of pigmented cells comprising brown pigment dispersed in their cytoplasm;  and (c) isolating and culturing the pigmented cells to form a monolayer comprising cells having a cobblestone, polygonal, epithelial-like appearance and brown pigment dispersed in their cytoplasm, and expressing RPE65 and bestrophin, thereby obtaining human RPE cells.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,045,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of producing a human RPE preparation suitable for transplantation into the eye of a human patient in need thereof comprising: (a) differentiating in vitro human pluripotent cells that express Oct-4, alkaline phosphatase, SSEA-3, SSEA-4, TRA-I-60, and TRA-I-81 under conditions that do not maintain the undifferentiated state of the pluripotent cells to obtain a heterogeneous population of human cells including pigmented cells comprising brown pigment dispersed in their cytoplasm; (b) isolating and culturing said pigmented cells from the heterogeneous cell population to obtain a monolayer comprising cells having a cobblestone, polygonal, epithelial-like appearance and brown pigment dispersed in their cytoplasm, and expressing RPE65 and bestrophin, and (c) isolating and purifying the RPE cells to form a composition suitable for human therapy.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,040,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method for the differentiation of human embryonic stem (hES) cells, said method comprising: a) culturing a multilayer of cells, produced from hES cells, for a sufficient time for the appearance of pigmented cells comprising brown pigment dispersed in their cytoplasm, under conditions that do not maintain stem cells in an undifferentiated state, wherein the hES cells are stem cells that express Oct-4, alkaline phosphatase, SSEA-3, SSEA-4, TRA-I-60 and TRA-I-81; and b) isolating and culturing the pigmented cells under adherent conditions to form a population of cells that expresses bestrophin, CRALBP, PEDF1 and RPE65.  

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,181,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method for the differentiation of human embryonic stem (hES) cells, said method comprising: a) culturing an embryoid body (EB), produced from hES cells, for a sufficient time for the appearance of pigmented cells comprising brown pigment dispersed in their cytoplasm, under conditions that do not maintain stem cells in an undifferentiated state, wherein the hES cells are stem cells that express Oct-4, alkaline phosphatase, SSEA-3, SSEA-4, TRA-I-60 and TRA-I-81; and b) isolating and culturing the pigmented cells under adherent conditions to form a population of cells that expresses bestrophin, CRALBP, PEDF1 and RPE65.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,193,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method for the differentiation of human embryonic stem (hES) cells, said method comprising: a) culturing a cluster of cells, produced from hES cells, for a sufficient time for the appearance of pigmented cells comprising brown pigment dispersed in their cytoplasm, under conditions that do not maintain stem cells in an undifferentiated state, wherein the hES cells are stem cells that express Oct-4, alkaline phosphatase, SSEA-3, SSEA-4, TRA-I-60 and TRA-I-81; and b) isolating and culturing the pigmented cells under adherent conditions to form a population of cells that expresses bestrophin, CRALBP, PEDF1 and RPE65. 

Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 7,736,896.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter. The ‘896 claims are directed to a method for producing an enriched population of human retinal pigment epithelium RPE cells the method comprising a providing a) multilayer population of human embryonic stem hES cells b) culturing said multilayer population of hES cells under conditions that do not maintain the undifferentiated state of said hES cells for a sufficient time to allow for the appearance of putative human RPE cells wherein said putative human RPE cells comprise brown pigment dispersed within their cytoplasm c) selecting one or more of said putative human RPE cells from the culture of step b to obtain human RPE cells and d) culturing said human RPE cells obtained in step c to form a cell monolayer containing cells that are Pax6 and bestrophin+ and exhibit a characteristic cobblestone polygonal epithelial like appearance and comprise brown pigment dispersed within their cytoplasm thereby producing an enriched population of human RPE cells. Accordingly both sets of claims are directed to producing isolated, enriched populations of RPE cells from pluripotent cells.  

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,040,770. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of producing isolated human RPE cells, comprising: (a) culturing a multilayer culture of human pluripotent cells that express Oct-4, alkaline phosphatase, SSEA-3, SSEA-4, TRA-I-60, and TRA-I-81 under adherent conditions for a sufficient time for the appearance of a pigmented cell population having a cobblestone, polygonal, epithelial-like appearance and comprising cells that express RPE65 and bestrophin; and (b) isolating the pigmented cell population from the resultant cell culture, thereby obtaining human RPE cells.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,077,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of producing retinal pigment epithelial (RPE) cells, comprising (a) culturing human pluripotent stem cells for 7-14 days to form embryoid bodies or aggregates in suspension culture in a medium that comprises less than 5% animal-derived protein; (b) culturing the embryoid bodies or aggregates as an adherent culture in a medium that comprises less than 5% animal-derived protein, wherein RPE cells appear within 14-28 days of adherent culture; (c) selecting RPE cells from the culture of step (b); (d) culturing the RPE cells selected in step (c) thereby producing a culture comprising RPE cells. 
 
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7 and 11-13 of U.S. Patent No. 10,485,829.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of method of producing a pharmaceutical preparation or a cryopreserved composition of human RPE cells comprising (a) culturing human pluripotent stem cells under non-adherent conditions for 7-14 days to form cell masses; (b) culturing the cell masses to form an adherent culture comprising human RPE cells; (c) dissociating human RPE cells from the adherent culture; (d) culturing said dissociated RPE cells to about 95-100% confluency and a medium pigmentation; (e) dissociating the human RPE cells of (d); (f) repeating steps (d) to (e) at least once; (g) harvesting a population of said dissociated human RPE cells. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149.  The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1649
21 May 2022